Wood, J., (after stating the facts). There was no completed contract of insurance between the appellant and the insured. Jordan first sent in his application for a policy of insurance to be dated March 25, and the company accepted this application and issued the policy to take effect on that date, but the policy had not been delivered up to this time, and no binding receipt had been given him, so the policy that was issued had not become effective. Before the policy was issued on this application, Jordan requested that the policy be dated on March 7, and the agent who took the application promised to write the company to have the policy dated in compliance with Jordan’s request; but before this could be done, Jordan died, and therefore there was no meeting of the minds of the parties who were negotiating for the contract of insurance, and no policy issued evidencing the fact that the company had accepted and acted upon the request of Jordan as made through the soliciting agent to have contract take effect March 7. When Jordan requested the change to be made in the date of the policy, the soliciting agent informed him that it would probably be best, if he expected to accomplish the change in the date desired, to pay the cash premium, which Jordan did, but the company had not issued a policy in compliance with this latter request before Jordan died, and therefore the company had not indicated its compliance with his request by the issuance of a policy, and the contract of insurance was not complete. The soliciting agent had no power to bind the company to the issuance of a policy. All he had authority to do was, to take the application and deliver the policy, and collect initial premiums. Had the insurance company been notified of the desire on the part of Jordan to have the date of the policy changed and had it indicated its, acceptance of such request and compliance therewith by issuing his policy, then there might have been some grounds for appellee’s contention that the policy of insurance had become effective. But none of these conditions had been met, and they were essential to the consummation of a contract of insurance. The facts in the cases relied upon by learned counsel for appellee in their brief clearly distinguish them from the present case, and no useful purpose would be sub-served by reviewing them. Here the undisputed evidence shows that Jordan paid the premium to the soliciting agent upon his suggestion that it would be better for him to do so if he expected the company to make the change in the date of the policy as specified in the original application. As to whether the company would make such change or not was left in abeyance. The agent did not tell Jordan that the company would make the change in date, and he had no authority to bind the company to make it even if he had so represented. The application for insurance as amended by Jordan’s request under which the premium was paid, as shown by the uncontroverted evidence, called for a policy' to be issued of date March 7 instead of March 25, the date of the policy that was issued. No such policy as Jordan desired, , as indicated by his request for a change in date when the policy should commence, was ever issued, and there is nothing in the record to show that the insurance company would have issped a policy bearing that date, or that Jordan would have accepted a policy that did not bear such date. There remained something to be done to complete the contract of insurance. The principles announced in the cases of Mutual Life Ins. Co. v. Parish, 66 Ark. 612; Cooksey v. Mutual Life Ins. Co., 73 Ark. 117; Peoples Mutual Life, Accident & Health Ins. Co. v. Powell, 98 Ark. 166, and the recent case of National Life Ins. Co. v. Speer, 111 Ark. 173, when applied to the facts of this record, show clearly that there was no completed contract of insurance. Authorities from other jurisdictions and standard authors on insurance sustaining the view herein announced are found in brief of counsel for appellant. The appellant, therefore, is not liable. ' The judgment is reversed and the cause dismissed.